Title: De Souza to the American Commissioners, 22 December 1784
From: Pinto de Sousa Coutinho, Luis, Chevalier de
To: American Commissioners



Messieurs
Paris Decembre 22 1784

J’ai reçu la lettre que vous m’avez fait l’honneur de m’ecrire avec le Plan de Traité que les Etats Unis de l’Amerique Septentrional proposent a la Reyne ma Souvraine, le quel je fis passer à la Cour de Lisbonne.
J’ai l’honneur d’etre avec une tres parfaite consideration Messieurs Votre très humble & tres obeissant Serviteur,

De Souza

